TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00468-CR



                                Tutankhamun Holt, Appellant

                                                v.

                                 The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 76732, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tutankhamun Holt filed a notice of appeal in this Court giving written

notice of appeal in connection with a post-conviction motion to compel that he filed in the trial

court.1 For the reasons that follow, we dismiss the appeal for want of jurisdiction.

               In criminal cases, this Court has jurisdiction to consider appeals from the entry of

an appealable order. See Tex. R. App. P. 25.2; Tex. Code Crim. Proc. art. 44.02; see also Tex.

R. App. P. 26.2(a)(1). However, there must be a written, signed order from which to appeal. See


       1   Appellant was convicted of aggravated kidnapping, see Tex. Penal Code § 20.04, and
sentenced to life in the Texas Department of Criminal Justice, see id. § 12.32. Seven months
later, he filed a motion in the trial court entitled Motion to Compel Attorney [Stand-by Counsel]
to Surrender the Case File and Cell Phones Subpoenaed in Cause Number 76732, in which he
asked the trial court to issue an order compelling the attorney who acted as stand-by counsel
during appellant’s jury trial (in which appellant represented himself) to produce appellant’s case
file along with cell phones that, according to the motion, were subpoenaed for trial but not
admitted into evidence. Appellant subsequently filed the instant notice of appeal, which “gives
notice of appeal of the Motion to Compel Attorney [Stand-by Counsel] to Surrender the Case
File and Cell Phones Subpoenaed in Cause Number 76732 filed, 21 May 2019.”
State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (noting that “precedent

requires that an order be in writing”). Here, the record before us contains no written order signed

by the trial court denying appellant’s motion to compel.           Thus, there is no entry of any

appealable order.2

               Moreover, even had the trial court signed an order denying appellant’s motion to

compel, we find no authority for appellant to appeal such an order.

               In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011);

see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (stating that criminal

defendant’s right of appeal “is a statutorily created right.”). Thus, the standard for determining

whether an appellate court has jurisdiction to hear and determine a case “is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.” Blanton v. State,

369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008)); see Tex. Const. art. V, § 6(a) (providing that courts of appeals have

appellate jurisdiction “under such restrictions and regulations as may be prescribed by law”);

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (explaining that “[j]urisdiction must

       2   We observe that the record contains a hand-written notation on what appears to be a
post-it note attached to the cover letter that accompanied appellant’s motion to compel. The
notation states, “I have no jurisdiction to grant the requested relief.” The trial judge’s initials and
a stamped date appear beneath the notation. The record also contains a letter to appellant from
the court coordinator that informs appellant that the trial court had reviewed the motion but had
no jurisdiction or authority to grant appellant’s request. Neither the notation nor the letter
constitutes a written appealable order. See State v. Sanavongxay, 407 S.W.3d 252, 258–59 (Tex.
Crim. App. 2012) (holding that “entered by the court” under Texas Code of Criminal Procedure
article 44.01(d) “encompasses the signing of an order by the trial judge”); State v. Rosenbaum,
818 S.W.2d 398, 401–02 (Tex. Crim. App. 1991) (holding that for purposes of appeal, trial court
“enters” order when judge signs order); see, e.g., State v. Kibler, 874 S.W.2d 330 (Tex. App.—
Fort Worth 1994, no pet.) (concluding that mere notation of “granted” at end of motion to
suppress, followed by date and purported signature of trial judge, was not appealable order).
                                                  2
be expressly given to the courts of appeals in a statute”). We find no statutory authority granting

appellant the right to appeal the denial of a post-conviction motion to compel.

               Finally, the trial court certification in the record reflects that “no order exits upon

which an appeal may be predicated.” We are required to dismiss an appeal “if a certification that

shows the defendant has a right of appeal has not been made part of the record.” See Tex. R.

App. P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

               We hold that we lack jurisdiction in this appeal because (1) there is no signed

written order denying appellant’s motion to compel, see, e.g., Sanavongxay, 407 S.W.3d at 259

(affirming appellate court’s dismissal for lack of jurisdiction because there was no written order

from which to appeal), (2) there is no statutory authority for the appeal that appellant attempts

here, see, e.g., Staley v. State, 233 S.W.3d 337, 338 (Tex. Crim. App. 2007) (dismissing appeal

because it was not authorized by law), and (3) the record does not contain a certification from the

trial court showing that appellant has the right to appeal, see Tex. R. App. P. 25.2(d).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Kelly

Dismissed for Want of Jurisdiction

Filed: December 17, 2019

Do Not Publish




                                                 3